MEMORANDUM **
A review of the record, the opening brief, and the opposition to the motion for summary affirmance indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Section 405(g) of the Social Security Act is the exclusive avenue of relief for claims arising out of the denial of social security benefits. See Heckler v. Ringer, 466 U.S. 602, 614-24, 104 S.Ct. 2013, 80 L.Ed.2d 622 (1984) (holding that claims arising out of a denial of social security benefits come within the ambit of § 405(g) of the Social Security Act); Briggs v. Sullivan, 886 F.2d 1132, 1138 (9th Cir.1989) (stating that federal courts do not have subject matter jurisdiction over claims arising out of the denial of social security benefits except pursuant to § 405(g)). Any action seeking review of a final decision of the Commissioner of Social Security must be commenced within sixty days after the mailing of the notice of such decision. See 42 U.S.C. § 405(g).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.